DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Claim Rejections - 35 USC § 102/103 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichihashi (US Pat. No. 9,469,985). 
Regarding claims 1 and 7, Ichihashi teaches an acoustic panel comprising a first layer (24), a second layer (26), and a core layer (10) including an array of cells, each including a first cell end connected to the first layer (24), a second cell end connected to the second layer (26), and walls including a first cell wall, a second cell wall, a third cell wall, and a fourth cell wall (etc.), extending between the first and second cell ends (Abstract; Figs. 9 and 10).  Each cell includes is a septum (70, 80), which comprises a central portion (72, 74, 82, 84) positioned within the cell and multiple tabs (i.e. any of the tab-shaped portions labeled as 78 or item 88), each having distal ends and extending from the central portion (Figs. 7, 8, 10; col. 4, ln. 44-54; col. 9, ln. 29-54).  At least four of the tabs (i.e. a first tab, a second tab, a third tab, and a fourth tab) are depicted as having the same length and include a surface (i.e. first surface, second surface, third surface, fourth surface) that is positioned against a cell wall (i.e. one of the first, second, third, or fourth cell walls) (Figs. 7, 8, 10).  As shown in Figure 10, the ends of the tabs are located adjacent the first layer (24).  Although Ichihashi does not explicitly teach that the tabs all of the same length, which might be considered a difference from the current invention, the tab lengths depicted by Ichihashi are sufficiently similar to one another to constitute anticipation or, in the alterative, obviousness.  


Claims 1, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi.
Regarding claims 1 and 7, as discussed above, Ichihashi teaches an acoustic panel with a cellular core including cells and mesh-comprising septa that are considered herein to meet the limitations of claims 1 and 7.  
As also discussed above, the teachings of Ichihashi might be considered to differ from the current invention in that the tabs on his septa are not explicitly taught to have the same length.  However, it would have been obvious to one of ordinary skill in the art to configure the tabs such that they all, or at least such that a set of four of them, are equal in length because Ichihashi depicts tabs that appear to have the same lengths.  Additionally, as no criticality has been established, the relative tab lengths are a prima facie obvious selection of dimension and/or shape that do not distinguish the claimed invention over the prior art.  See MPEP 2144.04.  
The teachings of Ichihashi might also be considered to differ from the current invention in that the ends of the tabs are not explicitly taught to be "positioned adjacent" to the first layer. However, as noted above, Ichihashi does depict the tabs as being positioned adjacent the first layer. Ichihashi also teaches that the tabs, which are part of what he refers to as "anchor portions", art typically positioned at distances of from about 2 mm from the end of a cell (i.e. and the first layer), which clearly encompasses "adjacent" to the first layer, up to a distance that is less than the depth of the honeycomb cells (col. 8, ln. 1-3). Accordingly, it would have been obvious to one of ordinary skill in the art to attach the tabs of Ichihashi's septa to the cell walls of the honeycomb such that the tabs are positioned adjacent the ends of the cells and, therefore, the first layer because Ichihashi depicts such a structure and teaches that his anchor portions, which includes the tabs, are typically positioned at depths of as little as about 2 mm. Additionally, as no criticality has been established, any specific distance that is implied by "adjacent" is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 10, the teachings of Ichihashi differ from the current invention in that the length (or length relative to the honeycomb cell length) of the tabs is not explicitly taught.  However, as no criticality been established, the recited relative length range is a prima facie obvious selection of dimension or shape that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.  Additionally, Figures 4, 5, and 10 depict septa with connective features/portions (41, 44, 51, 54, 61, 64), any or all of which may be considered "tabs", extending away from the central portion that have a length of about 1/3 to 3/4 of the length of a cell (Figs. 4, 5, 10). Accordingly, it would have been obvious to one of ordinary skill in the art to configure Ichihashi's septa such that they have tabs that have lengths of about 1/3 to 3/4 the length of the cell walls because Ichihashi depicts such as structure as appropriate.  

Regarding claims 11 and 12, as shown in Figure 9, the cells in Ichihashi's product have hexagonal cross-sectional shapes (Fig. 9).  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, as applied to claim 7 above, and further in view of Rose (US PG Pub. No. 5,041,323).
Regarding claim 8, the teachings of Ichihashi differ from the current invention in that his septum is not taught to comprise stainless steel mesh.  However, Ichihashi does teach to use an open mesh acoustic fabric or other acoustic material for the septa in his product (col. 8, ln. 26-32).  Rose further teaches that stainless steel woven cloth having a mesh pattern is preferable as a material for septa in acoustic panels due to its strength, light weight, and excellent sound attenuation characteristics (col. 2, ln. 50-66; col. 3, ln. 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a woven stainless steel mesh as the septum (or septa) in each of the cells in Ichihashi's cellular acoustic panel because woven stainless steel mesh fabric is preferable as a septum material due to its strength, light weight, and excellent sound attenuation characteristics. 

The rejections of claims under 35 U.S.C. 102(a)(1) and 103 made in view of Haile (US PG Pub. No. 2019/0039745), Bernard (US Pat. No. 3,952,831), and Voigt (US PG Pub. No. 2010/0059580) are withdrawn in view of Applicant's amendment, filed May 17, 2022. 




Response to Arguments
Applicant’s arguments have been considered but are either moot because they do not apply to the current rejections or are unpersuasive. 
Applicant's arguments regarding Haile, Voigt, and Bernard are moot in view of the current rejections. 
Applicant has also argued that Rose does not appear to disclose or contemplate the effects of disposing a woven cloth in other configurations than as a sheet parallel to a perforated layer.  However, the rejections above (and applied previously) are not based on modifying Rose's product to have multiple septum inserts, but rather on using Rose's material as a septum in the acoustic panel of Ichihashi (and previously Haile or Bernard). As discussed above, Ichihashi discloses that his septum material can be an acoustic mesh fabric or other acoustic material and Rose teaches benefits to using a woven metal mesh cloth as a septum material in acoustic panels.  As such, it would have been obvious to utilize Rose's woven stainless steel cloth in Ichihashi's septa for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784